Case: 4:11-cr-00474-JG Doc #: 105 Filed: 04/16/21 1 of 2. PageID #: 882



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
UNITED STATES OF AMERICA,            :            CASE NO. 4:11-cr-0047
                                     :
           Plaintiff,                :            OPINION & ORDER
                                     :            [Resolving Doc. 103]
v.                                   :
                                     :
GEORGE D. DELONG,                    :
                                     :
           Defendant.                :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       On October 13, 2020, Defendant George D. Delong, Jr. moved for a sentence

reduction. 1 On March 10, 2021, this Court denied Delong’s motion. 2 On March 15, 2021,

Delong filed a timely notice of appeal with the Sixth Circuit Court of Appeals. 3

       On March 19, 2021, Delong pro se requested leave to file a motion for

reconsideration of the Court’s order denying Delong a sentence reduction. 4 On March 24,

2021, this Court denied Delong’s request for leave because the Court would not have

jurisdiction over a reconsideration motion. 5

       Now, Delong pro se asks the Court to issue an indicative ruling under Federal Rule

of Criminal Procedure 37. 6 Essentially, Delong moves for reconsideration of the Court’s

order denying Delong’s request for leave to file a motion for reconsideration.

       For the following reasons, the Court DENIES Delong’s motion.



       1
         Doc. 53.
       2
         Doc. 83.
       3
         Doc. 89.
       4
         Doc. 90.
       5
         Doc. 97.
       6
         Fed. R. Crim. P. 37.
Case: 4:11-cr-00474-JG Doc #: 105 Filed: 04/16/21 2 of 2. PageID #: 883

Case No. 4:11-cr-00474
GWIN, J.

   I.        Background

         Under Federal Rule of Criminal Procedure 37, if the court lacks jurisdiction to decide

an otherwise timely motion because of a pending appeal, “the court may (1) defer

considering the motion; (2) deny the motion; or (3) state either that it would grant the motion

if the court of appeals remands for that purpose of that the motion raises a substantial issue.” 7

         The Court would not grant Delong’s motion to reconsider on remand and the motion

does not raise a substantial issue. As the Court stated in its initial opinion denying Delong’s

compassionate release motion, the § 3553 factors do not support a sentence reduction.

Delong’s crime was serious and sex offenders have a high recidivism rate. 8

   II.       Conclusion

         Because the Court would not grant Delong’s motion for reconsideration on remand,

the Court will not issue an indicative ruling under Rule 37. Resulting, the Court DENIES

Delong’s motion.



         IT IS SO ORDERED.


 Dated: April 16, 2021                            s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




         7
         Fed. R. Crim. P. 37.
         8
         Section 3553 instructs the Court to consider the need for the sentence to “reflect the
seriousness of the offense” and “to protect the public from further crimes of the defendant.”
18 U.S.C.§ 3553.
                                              -2-
